Citation Nr: 1011394	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-22 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for dyshidrosis of the 
hands, currently rated as non-compensably (zero percent) 
disabling.  

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for osteoporosis of the 
spine.  

5.  Entitlement to service connection for gout.  

6.  Entitlement to service connection for pes planus.  

7.  Entitlement to service connection for arthritis.  

8.  Entitlement to service connection for impotence.  

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for asthma, chronic 
obstructive pulmonary disease (COPD), or emphysema.  

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for stomach 
ulcer/dyspepsia.  

11.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
July 1960 to April 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  More than the eleven issues listed 
above were addressed by the RO; however, when the Veteran 
filed his substantive appeal, he limited his appeal to the 
issues above.


FINDINGS OF FACT

1.  The Veteran's dyshidrosis of the hands is in remission as 
evidenced by no rashes and no scars.  

2.  The Veteran does not have asbestosis that is related to 
his military service.  

3.  The Veteran does not have depression that is related to 
his military service.

4.  The Veteran does not have osteoporosis of the spine that 
is related to his military service.  

5.  The Veteran does not have gout that is related to his 
military service.  

6.  The Veteran does not have pes planus that is related to 
his military service.

7.  The Veteran does not have arthritis that is related to 
his military service.

8.  The Veteran does not have impotence that is related to 
his military service.

9.  By a September 1994 rating decision, the RO denied 
service connection for asthma, COPD, emphysema, stomach 
ulcer/dyspepsia, and hearing loss; the veteran did not appeal 
the denial of service connection.  

10.  The evidence received since the September 1994 rating 
decision is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate any 
of claims of service connection denied in September 1994, and 
does not raise a reasonable possibility of substantiating any 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
dyshidrosis of the hands have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7806 (2009).  

2.  The veteran does not have asbestosis that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  The veteran does not have depression that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  

4.  The veteran does not have osteoporosis of the spine that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 
1154(a), 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

5.  The veteran does not have gout that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  

6.  The veteran does not have pes planus that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  

7.  The veteran does not have arthritis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

8.  The veteran does not have impotence that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  

9.  The evidence received since the September 1994 denial of 
service connection for asthma, COPD, and emphysema is not new 
and material; the claim is not reopened.  38 C.F.R. § 
3.156(a) (2009). 

10.  The evidence received since the September 1994 denial of 
service connection for a stomach ulcer/dyspepsia is not new 
and material; the claim is not reopened.  38 C.F.R. § 
3.156(a). 

11.  The evidence received since the September 1994 denial of 
service connection for hearing loss is not new and material; 
the claim is not reopened.  38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2005, March and April 2006, and May 2008.  Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also apprised of the requirement that new and 
material evidence be submitted in order to reopen his 
previously denied claims, and given definitions of new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his 
claims for an increased rating for his skin disability and 
for service connection for asbestosis.  He was not afforded 
VA examinations related to his other claims because there is 
no evidence of record establishing that an event, injury, or 
disease occurred in service, or that any of these manifested 
during an applicable presumptive period for which the 
claimant qualifies.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

As will be discussed below, the Veteran's representative 
indicated at a September 2009 hearing before the undersigned 
Veterans Law Judge that there was additional evidence related 
to the Veteran's depression claim--private medical records 
from a Dr. Sanchez, that showed a diagnosis of depression and 
provided a nexus opinion, that had yet to be submitted.  The 
Veteran's representative also stated that those records would 
be obtained and submitted for the record within 30 days.  The 
Board notes that the RO had already obtained Dr. Sanchez's 
records related to the Veteran.  The Veteran also stated that 
he had similar evidence related to his previously denied 
hearing loss service connection claim.  The Board notes, 
however, that there has been no additional relevant evidence 
submitted by the Veteran or his representative since the 
September 2009 hearing.  See generally Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (duty to assist is not a one-way 
street; a veteran cannot passively wait for help where he may 
or should have information essential in obtaining evidence).  

Regarding VA's duty to assist with respect to the claims to 
reopen the three issues that were denied in 1994, the Board 
notes that the VCAA has left intact the requirement that new 
and material evidence be received in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108.  
New and material evidence must be received sufficient to 
reopen previously denied claims before the Board need 
consider whether an examination is required.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  

II.  Increased Rating Claim

The Veteran is service connected for dyshidrosis of the 
hands.  Service connection was granted in a rating decision 
dated in September 1994, rated as non-compensably disabling.  
He seeks a compensable rating.  In furtherance of this claim 
the Veteran was afforded a VA skin examination in August 
2006.  The examiner noted the Veteran's diagnosis of 
dyshidrotic eczema while in service, and the treatment he 
received for the condition.  The Veteran reported that he had 
not had a flare-up for about the last seven years.  
Examination revealed no rashes, and no scars.  The examiner's 
diagnosis was dyshidrotic eczema in remission involving 
currently zero percent of exposed areas and zero percent of 
the total body area.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has also found that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for this increased rating claim.  

The Veteran's dyshidrosis of the hands, diagnosed as 
dyshidrotic eczema, is evaluated utilizing the rating 
criteria found at Diagnostic Code 7806, dermatitis or eczema.  
38 C.F.R. § 4.118.  Under Diagnostic Code 7806, a non-
compensable (zero percent) rating is for application when 
less than five percent of the entire body or exposed areas 
are affected, and no more than topical therapy is required 
during the past 12-month period.  In order to warrant a 
higher, 10 percent, rating, there must be at least five 
percent, but less than 20 percent, of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

Here, the report of the August 2006 examination noted that 
the Veteran reported that he had not had a flare-up for many 
years.  Moreover, objective examination revealed no rashes 
and no scars, causing the examiner to opine that the 
Veteran's dyshidrotic eczema therefore was in remission.  
Absent a finding of symptoms by medical caregivers, a 
compensable rating is not assignable.  In light of the 
foregoing, the Board finds that the Veteran's disability 
picture more nearly approximates the criteria required for 
the currently assigned non-compensable (zero percent) rating, 
and that a compensable rating is not warranted.  

III.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).  Further, disability that is proximately due to or 
the result of a service-connected disease or injury is 
considered service-connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

The Veteran's STRs show no complaint or treatment in service 
for asbestosis, depression, osteoporosis of the spine, gout, 
pes planus, arthritis, or impotence.  The report of his 
separation examination showed that clinical evaluation of all 
of the systems related to the Veteran's service connection 
claims was normal.  Specifically, there was no abnormality 
found in relation to the Veteran's head, nose, sinuses, lungs 
or chest, abdomen or viscera, genitourinary system, feet, 
spine, skin, or psychiatric state.  

The Veteran was notified that the predicate for establishing 
service connection for any disability is evidence of a 
current disability.  He was repeatedly notified that he 
needed to submit such evidence or identify it so that the RO 
could obtain it on his behalf.  The Veteran identified many 
sources for medical records, but none of them revealed 
medical evidence of diagnosis of any of the claimed 
disabilities.  Notwithstanding the foregoing, the Board 
acknowledges that the Veteran is competent as a layperson to 
credibly report the symptoms he experiences and to identify 
certain disorders, including, for example, pes planus (flat 
feet) and impotence.  See Falzone v. Brown, 8 Vet. App. 
398 (1995) (veteran's statements were competent because they 
related to an observable condition).  

A.  Asbestosis

The Veteran, who served as a cook in the Navy, contends that 
he has asbestosis that is etiologically related to his 
service aboard Navy ships.  Specifically, he contends that he 
was exposed to asbestosis when he was required to remove 
tiles.  

The record contains considerable medical evidence showing 
that the Veteran suffers from respiratory disorders.  A 
February 1990 private examination report noted that the 
Veteran reported having smoked two packs of cigarettes per 
day for 20 years, that he had stopped smoking within the past 
year, and that he was currently on bronchodilator drugs.  A 
pulmonary function test (PFT) revealed what was characterized 
as a "small airways disease" that the examiner termed a 
"manifestation of cigarette smoking."  A June 1992 private 
treatment record shows that the Veteran had chronic 
obstructive pulmonary disorder (COPD).  An October 1992 
private treatment record shows that the Veteran had asthma.  
The record also shows that the Veteran has been treated for a 
variety of allergies, including grasses, house dust, and dust 
mites.  The report of a May 1994 chest x-ray identified 
findings compatible with a clinical history of COPD.  That 
report also noted an extensive smoking history.  An 
examination report dated that same day noted that the Veteran 
had smoked two packs of cigarettes a day for 28 years, but 
none after 1983.  The examination report, relying on the x-
ray evaluation and the report of a pulmonary function test 
(PFT), included a diagnosis of mild to moderate COPD.  

Of record is an August 2001 medical opinion authored by Alvin 
Schonfeld, D.O.  Dr. Schonfeld's statement was for the stated 
purpose of fulfilling the requirements related to various 
trusts set up to process asbestosis claims associated with 
civil litigation.  Dr. Schonfeld noted that he had taken a 
medical history of the Veteran, and that he had reviewed 
"the claimant's sea service records which document his 
crewmember status aboard merchant vessels."  He also noted 
that he had examined the Veteran and reviewed and interpreted 
roentographic and PFT results.  It was Dr. Schonfeld's 
opinion, based on the results of his examination, the 
Veteran's health history, sea service history, and test 
results, that the Veteran had disabling interstitial and 
pleural disease that was a direct result of shipboard 
exposure to asbestos fibers.  

The report of a private PFT dated in September 2003 
identified what was described as a moderate obstructive lung 
defect.  A September 2005 private medical record report noted 
that the Veteran had a family history of emphysema.  A recent 
chest x-ray was consistent with emphysema.  The examiner 
concluded that the Veteran had severe COPD.  

Of record is an August 2006 medical opinion authored by T.G., 
M.D., a VA physician who was asked by the RO to review the 
Veteran's record and provide a medical opinion as to whether 
or not there was a possible relationship between his 
currently diagnosed lung diseases (bronchial asthma, 
emphysema, and COPD) and his claimed exposure to asbestos 
while in service.  Dr. G. noted his review of the Veteran's 
medical record and the Merck Manual, which addresses the 
diagnoses of asbestosis and COPD.  Dr. G. noted that the 
diagnoses of the Veteran's private treatment providers were 
COPD and asthma.  He opined that it was more likely than not 
that the Veteran's respiratory condition, diagnosed as 
COPD/emphysema and asthma are not an indication of 
asbestosis.  His rationale for this opinion is that the 
Veteran has an extensive history of cigarette smoking, and 
that an April 2005 PFT was reported as consistent with 
obstructive pulmonary disease, and not restrictive airway 
disease as would be expected with asbestosis.  

Dr. G. went on to explain that asbestosis entails the 
scarring and hardening of lung tissue that can result from 
inhaling the tiny, spear-shaped asbestos fibers.  When 
scarring is severe, it reduces the elasticity of the lungs, 
and the flow of air into the lungs is limited, or restricted.  
If the lung disease is determined to be "restrictive," then 
asbestosis exposure may be accepted as the cause.  However, 
if a person's lung disease is "obstructive," that can 
reflect a host of problems, including asthma, emphysema, and 
smoking-related illness, but not asbestosis.  

Finally, there is of record the report of a September 2008 VA 
respiratory examination.  The Veteran reported that he had 
smoked cigarettes at the rate of one pack per day for 
approximately 30 years, that he was exposed to asbestos in 
various ships from removing tiles from floors and from pipes 
that were covered in asbestos-based insulation.  He reported 
that he was asymptomatic during active duty, but that he 
started to complain of frequent cough and sputum production 
and shortness of breath on exertion beginning around 1983.  
The examiner also reviewed the pertinent medical evidence in 
the record, much of which is discussed above.  

The Veteran complained of a frequent cough with white sputum 
production, chest tightness, and shortness of breath after 
walking for half a block.  He reported sleep disturbances at 
night, but no hemoptysis, fever, or sweating.  The examiner 
also noted that the Veteran had suffered a cerebrovascular 
accident (stroke) in February 2006, and that as a result now 
has a stomach feeding tube because he is unable to swallow 
solid food.  

Examination revealed that the Veteran has rales and wheezing, 
as well as decreased breath sounds bilaterally.  The examiner 
diagnosed COPD/emphysema as a result of a long history of 
smoking.  The examiner acknowledged the opinion of Dr. 
Schonfeld, discussed above, but disagreed with Dr. 
Schonfeld's opinion because the evidence does not show that 
the Veteran has restrictive lung disease, which is found in 
asbestosis.  The examiner concluded that the Veteran's 
current lung disorder is at least as likely as not caused or 
a result of COPD with emphysema (as opposed to being 
asbestosis caused by exposure to asbestos).    

Common materials that may contain asbestos include steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV.ii.2.C.9.a (December 13, 2005).  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  M21-1MR, 
Part IV.ii.2.C.9.f.  During WWII, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos fibers since they were used extensively 
in military ship construction.  M21-1MR, Part IV.ii.2.C.9.g.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

Having served aboard several Navy ships, it is possible that 
the veteran came into contact with asbestos.  The Board 
concedes as much; however, because the degree to which he was 
exposed is impossible to determine, the Board finds that it 
is unlikely that any exposure was of the high degree known to 
have caused the prevalence of disease noted in workers who 
routinely worked with asbestos in the course of employment, 
such as insulation and shipyard workers.  Thus, there is 
credible evidence of at least some exposure to asbestos while 
serving aboard Navy ships.  

In light of the medical evidence discussed above, the Board 
finds that the Veteran does not have asbestosis.  The Board 
acknowledges the medical opinion of Dr. Schonfeld, but finds 
that, while Dr. Schonfeld is competent to provide medical 
opinion, his opinion in this instance is not persuasive in 
light of the other medical evidence of record.  First, Dr. 
Schonfeld's report was conclusory, and offered no rationale 
for his opinion.  Moreover, the Board finds that this opinion 
is not supported by the remainder of the medical evidence of 
record.  As noted by two qualified physicians who reviewed 
the complete record and, in one case, examined the Veteran, 
the Veteran's symptomatology and radiographic findings are 
not consistent with asbestosis, or with the restrictive type 
disease that is evident in cases of asbestosis.  The Board 
therefore finds the two opinions that the Veteran does not 
have asbestosis are more probative than the opinion of Dr. 
Schonfeld.  The preponderance of the evidence is against the 
claim.

Accordingly, the Board finds that the Veteran does not have 
asbestosis attributable to his naval service, and the claim 
is therefore denied.  

B.  Depression

As noted, generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Hickson, supra.  

Here, there is no medical evidence of record that the Veteran 
suffers from depression.  Even if the Board accepts the 
Veteran's lay opinion that he feels depressed, and further 
accepts that this constitutes evidence of a current 
disability, there is no evidence of an in-service incurrence 
or aggravation of disease or injury.  The Veteran's STRs 
contain no evidence of complaint or treatment related to his 
claimed depressive disorder; the report of his separation 
examination reported no related abnormalities.  

At his September 2009 hearing, the Veteran testified that he 
had a current diagnosis of depression, diagnosed by his 
private physician, Dr. Sanchez, and that he thought that Dr. 
Sanchez had stated that his depression was directly related 
to his service.  In response to questioning by his 
representative, the Veteran stated initially that all the 
evidence had been submitted, but then his representative 
stated that, concerning the depression, the evidence had not 
been submitted yet.  As previously noted, the RO had already 
obtained and associated with the record Dr. Sanchez's 
treatment records, and the Veteran has not submitted any 
additional evidence related to this claim.  

In reviewing the records obtained from Dr. Sanchez, the Board 
can find no specific diagnosis of depression, and no nexus 
opinion that the Veteran has depression that is related to 
his military service.  An August 2003 initial medical history 
taken on the Veteran's initial referral to Dr. Sanchez for 
history of asthma, indicates anecdotally a history of 
depression and anxiety.  Other than repeating the Veteran's 
reported history, Dr. Sanchez did not make a specific 
diagnosis of depression, nor did he offer any discussion 
related to the Veteran's claimed depression, or any nexus 
opinion.  Subsequent treatment records from Dr. Sanchez are 
silent as to the Veteran's claimed depression.  

In sum, while the Veteran's contends that he has depression 
that is related to his naval service, the evidence does not 
support the contention.  There is no medical evidence of a 
current diagnosis, no credible evidence of in-service 
incurrence or aggravation of an injury or disease, and no 
medical evidence of a nexus between a current diagnosis and 
any in-service or currently service-connected disease or 
injury.  The claim must therefore be denied.  

C.  Osteoporosis

The Veteran claims that he has osteoporosis of the spine that 
is related to his service.  His STRs contain no indication of 
complaint or treatment related to the claimed osteoporosis.  
In testimony at the Veteran's hearing he stated that he had 
no specific injury in service.  Moreover, the Board can find 
no medical evidence in the record that the Veteran has a 
current diagnosis of osteoporosis.  

The report of a November 2004 x-ray examination found 
degenerative disc changes at C4-C5 through C6-C7, and 
evidence of thoracic compression fractures of indeterminate 
age.  There was no mention of osteoporosis.  A February 2006 
x-ray of the cervical spine revealed that disc spaces are 
narrowed at C4-C5, C5-C6, and C6-C7, with spurring consistent 
with discopathy.  There was no mention of osteoporosis. 

The first evidence of record relating to the Veteran's claim 
of osteoporosis is a December 2006 private treatment note 
indicating that the Veteran had been referred for 
questionable osteoporosis.  The examiner noted that the 
Veteran's father had osteoporosis, and that x-rays done in 
November 2006 showed a slight compression fracture at L3-4 
that were of uncertain age and that were likely chronic.  The 
vertebral bodies were noted to be mildly diffusely 
osteopenic.  The examiner noted that the Veteran carried a 
diagnosis of osteoporosis, but that he had not had any bone 
scans done.  The results of an April 2007 bone scan are of 
record.  That report is couched in terms of standard 
deviations from population norms, and provided company 
(Kaiser Permanente) clinical practice guidelines for 
pharmacotherapy.  Osteoporosis is not mentioned in the 
report, nor is it mentioned in subsequent private medical 
records submitted by the Veteran or obtained on his behalf.    

In sum, the Board finds no evidence of osteoporosis during 
the Veteran's period of service, and no mention of 
osteoporosis until many years after he retired from the Navy.  
No diagnosis has been definitively made, but even if the 
Veteran were to be shown to have a current diagnosis of 
osteoporosis, absent any evidence of related disease or 
incident in service, such as a back injury (which the Veteran 
denies), and absent any medical evidence of a nexus between a 
current diagnosis of osteoporosis and the Veteran's military 
service, the criteria for service connection are not met, and 
the claim must be denied.  

D.  Gout

The Veteran's STRs contain no evidence of treatment or 
diagnosis related to his claim for service connection for 
gout.  He acknowledged as much at his hearing, and also 
testified that he did not start complaining of gout until a 
long time after he left service.  Review of the medical 
evidence of record fails to show a current diagnosis of gout.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary); 
see also McLain v. Nicholson, 21 Vet. App. 319, 321 (current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).  In 
other words, the evidence must show either that the veteran 
currently has the disability for which benefits are being 
claimed, or that he had that disability at some time during 
the pendency of the claim.    

Thus, absent medical evidence of a current diagnosis of gout, 
service connection for gout cannot be established, and the 
claim must be denied.  

E.  Pes planus

The Veteran's STRs contain no evidence of pes planus (flat 
feet).  In service, the Veteran consistently reported no 
complaints related to his feet, and the report of his 
separation examination reported that clinical evaluation of 
his feet was normal.  As noted above, the Veteran is credible 
as a layman to report symptoms he experiences, and also is 
credible to report that he has flat feet.  The Board 
therefore concedes that the Veteran at least as likely as not 
has the pes planus for which he seeks service connection.  

However, there is no evidence of any treatment or diagnosis 
related to his currently claimed pes planus, nor is there any 
medical evidence of a nexus between the Veteran's military 
service and his claimed pes planus.  Absent evidence of an 
in-service record of pes planus, and absent medical evidence 
of a nexus between the Veteran's claimed pes planus and his 
military service, the criteria for service connection have 
not been met, and service connection for pes planus cannot be 
awarded.  In short, he was examined in service and no 
abnormality of the feet was found.  Therefore, the Board 
gives greater weight to the absence of diagnosis than to the 
Veteran's own assessment that he has flat feet that began in 
service.  

F.  Arthritis

The Veteran's STRs contain no evidence of treatment or 
diagnosis related to his claim for service connection for 
arthritis.  He acknowledged this at his hearing.  At his 
hearing, in response to questioning by his representative, he 
testified that he had arthritis in his whole body.  He has 
not otherwise defined his claimed arthritis, nor has he 
identified any specific health care provider who has 
diagnosed or treated arthritis.  Review of the medical 
evidence of record fails to show a current diagnosis of 
arthritis.  

As noted, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation, and 
service connection must denied on that basis.  Moreover, 
there is no evidence of diagnosis or treatment related to the 
Veteran's claimed arthritis while in service or in the one-
year presumptive period following service.  38 C.F.R. 
§§ 3.307, 3.309.  Absent medical evidence of a current 
arthritis disability or that any arthritis manifested itself 
to a degree of 10 percent or more within one year of leaving 
qualifying military service, service connection is also 
denied on that basis.    

G.  Impotence

The Veteran's STRs contain no evidence of impotence.  At his 
hearing the Veteran's wife testified that his impotence began 
when he had his stroke.  The record shows that the Veteran 
suffered a cerebral vascular event, identified as a brain 
stem stroke, in February 2006, more than 20 years after 
leaving service.  

As noted above, the Veteran is credible as a layman to report 
symptoms he experiences, and also is credible to report that 
he suffers from impotence.  However, the only probative 
evidence of record is that the Veteran's impotence did not 
occur until he suffered his stroke in 2006.  While the Board 
is not qualified to render a medical opinion that the 
Veteran's impotence was caused by his stroke, it is qualified 
to determine that, in the absence of any medical evidence of 
impotence in service or of diagnosis or continuity of 
symptomatology for many years thereafter, the criteria for 
service connection for impotence have not been met, and 
service connection cannot be awarded.  See Barr v. Nicholson, 
21 Vet. App. 303, 308 (2007) (symptoms are the essence of any 
evidence of continuity of symptomatology).  

The Board acknowledges the Veteran's contention that he has 
the diseases/disorders for which he claims service 
connection, and that they are etiologically related to his 
military service.  However, there is no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of these 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2009).  Consequently, the Veteran's 
own assertions as to the etiology of his claimed disabilities 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  

IV.  Claims to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was denied service connection for asthma, chronic 
obstructive pulmonary disease, and emphysema, claimed as 
asthma, for stomach ulcer/dyspepsia, and for hearing loss, in 
a RO decision in September 1994.  Of record at the time of 
the September 1994 denial of service connection were the 
Veteran's STRs, private medical records from the Amigo 
Medical Group, and the report of May 1994 VA medical 
examinations.  

Service connection for a pulmonary disorder, claimed as 
asthma, was denied because the Veteran's diagnosed 
disabilities of asthma, acute bronchitis, and COPD were not 
shown in service, and were not treated until 1990.  Service 
connection for stomach ulcer/dyspepsia was also denied 
because there was no evidence of stomach ulcers or dyspepsia 
in service.  There was a single complaint of stomach pains in 
June 1977, but no disability was identified, and there was no 
abnormality found on the Veteran's separation examination, 
and thus no evidence of chronicity.  Service connection was 
denied for hearing loss because, even though the Veteran's 
separation examination showed profound bilateral hearing loss 
after more than 20 years without complaint or evidence of 
hearing loss, on examination in May 1994 the Veteran's 
hearing was found to be within normal limits.  

Therefore, in order to reopen these claims there must be 
received evidence showing asthma, chronic obstructive 
pulmonary disease, emphysema, or stomach ulcer/dyspepsia in 
service.  As regards the Veteran's hearing loss claim, it can 
be reopened only on receipt of new evidence of a current 
hearing loss disability that meets the criteria for service 
connection in accordance with current VA regulations.  

There is much evidence that is new in that it was not of 
record at the time of the RO's September 1994 decision.  
However, this new evidence is not material because none of it 
shows either that the Veteran had a pulmonary disorder or a 
stomach ulcer or chronic dyspepsia in service, or that he has 
a current hearing loss disability.  

Most of the new evidence relates to the Veteran's ongoing 
pulmonary treatment and his February 2006 stroke.  Other than 
the Veteran's own averment, none of the new evidence suggests 
that a diagnosed pulmonary disability, identified as 
COPD/emphysema or asthma, is related to his military service.  
These problems have been attributed to the Veteran's long 
history of smoking cigarettes, and cannot, therefore, form 
the basis for service connection, even though the Veteran 
smoked while in service.  (Smoking cannot form the basis for 
granting service connection for a current respiratory 
disorder.  For claims received by VA after June 9, 1998, a 
disability or death will not be considered service connected 
on the basis that it resulted from injury or disease 
attributable to the Veteran's use of tobacco products during 
service.  See 38 U.S.C.A. § 1103 (2002); 38  C.F.R. § 3.300 
(2009).)  

As regards the Veteran's hearing loss claim, there is no 
evidence of a current hearing loss disability.  At his 
hearing, the Veteran's representative said that additional 
medical evidence from his private doctor would be provided to 
the record within 30 days, but none has been forthcoming.  



In view of the foregoing, the Board finds that new and 
material evidence to reopen the previously denied claims of 
service connection has not been received, and the 
applications to reopen will therefore be denied.  


ORDER

Entitlement to a compensable rating for dyshidrosis of the 
hands is denied.  

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for osteoporosis of the 
spine is denied.  

Entitlement to service connection for gout is denied.  

Entitlement to service connection for pes planus is denied.  

Entitlement to service connection for arthritis is denied.  

Entitlement to service connection for impotence is denied.  

New and material evidence having not been received to reopen 
the veteran's claim of service connection for asthma, chronic 
obstructive pulmonary disease, or emphysema, the application 
to reopen is denied.  

New and material evidence having not been received to reopen 
the veteran's claim of service connection for stomach 
ulcer/dyspepsia, the application to reopen is denied.  



New and material evidence having not been received to reopen 
the veteran's claim of service connection for hearing loss, 
the application to reopen is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


